DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2021 has been entered.

 
Response to Amendment
            The amendment filed 01/08/2021 has been entered.  Claims 1-21 remain pending in the application.  Claims 10-15 and 18-19 remain withdrawn from consideration.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 16-17 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuchs et al. US Pub. 2008/0190492.

With respect to Claim 1, Fuchs et al. disclose a pumping element (check valve 10/8/7’/14, see Figure 2) comprising: a first flow chamber 12/13 (Paragraph 0017, lines 12-17); a second flow chamber 4 in fluid connection (via 13, see Figure 1) with the first flow chamber 12/13, the second flow chamber including a shoulder (portion of 4  containing 14 in Figure 2); a check valve 10/8/7’/14 including a first insert 7’ and a second insert 10, the first insert 7’ being disposed next to and apart (see gap between 7’ and 10 in Figure 2) from the second insert 10, the first insert 7’ being movable between a first position (as seen in Figure 2) wherein the first insert 7’ forms a seal (“valve-sealing surface”, Paragraph 0018, lines 3-5) that inhibits fluid flow between the 

With respect to Claim 2, as it depends from Claim 1, Fuchs et al. disclose the first insert 7’ includes a proximal end (left side of 7’ in Figure 2, portrait view), a distal end (right side of 7’ in Figure 2), and a central bore (not labeled but clearly seen in Figure 2 containing 8) extending from the proximal end toward the distal end (see Figure 2), and the second insert 10 includes a proximal end (left end of 10 in Figure 2), a distal end (right end of 10 in Figure 2), and a central bore (not labeled but clearly seen in Figure 2 containing 8) extending from the proximal end toward the distal end (see Figure 2).

With respect to Claim 3, as it depends from Claim 2, Fuchs et al. disclose the central bore (not labeled but clearly seen in Figure 2 containing 8) of the first insert 7’ is engaged (see Figure 2) by the first end (left end of 8 in Figure 2, portrait view) of the spring 8 and the central bore (not labeled but clearly seen in Figure 2 containing 8) of 

With respect to Claim 8, as it depends from Claim 1, Fuchs et al. disclose the spring 8 biases the first insert 7’away from the second insert 10 into the first position (as seen in Figure 2) in response to a pressure of fluid in the first flow chamber 12/13 being below a predetermined threshold pressure (less than “sufficient” pressure, Paragraph 0018, lines 16-20).

With respect to Claim 16, Fuchs et al. disclose a pumping element 1 comprising: a plunger 11 disposed in a pumping chamber 12 and reciprocally moveable along a longitudinal axis (axis of 11, see Figure 1) of the pumping chamber 12; an inlet check valve (not labeled but clearly seen in Figure 1 above 11) disposed adjacent (see Figure 1) the pumping chamber 12 to permit pressurized fluid (Paragraph 0017, lines 16-20) to enter the pumping chamber 12; a first flow chamber 13/4 in fluid connection (see Figure 1) with the pumping chamber 12, the first flow chamber 13/4 having a first section 13 and a second section 4; an outlet check valve 10/8/7’ disposed in the second section 4, the outlet check valve 10/8/7’/14 including at least a first insert 7’ and a second insert 10 disposed adjacent a shoulder 14, the first insert 7’ being disposed next to and apart (see gap between 7’ and 10 in Figure 2) from the second insert 10, the first insert 7’ being movable between a first position (as seen in Figure 2) and a second position (opposite as seen in Figure 2); a spring 8 disposed intermediate (see Figure 2) the first insert 7’ and the second insert 10, the spring 8 providing a biasing force to bias the first 

With respect to Claim 17, as it depends from Claim 16, Fuchs et al. disclose a second flow chamber (not labeled but clearly seen in Figure 2, as chamber to right of 14) in fluid connection (see Figure 2) with the first flow chamber 13/4, wherein pressurized fluid exits the pumping element 1 through one of the first flow chamber 13/4 or the second flow chamber (not labeled but clearly seen in Figure 2 as chamber to right of 14; fluid exists the pump via13/4 and the chamber to right of 14, see Figure 1).

With respect to Claim 21, as it depends from Claim 16, Fuchs et al. disclose a central bore (not labeled but clearly seen in Figure 2, containing 8) of the first insert 7’ guides a first end (left end of 8, in Figure 2, portrait view) of the spring 8 and a central bore (not labeled but clearly seen in Figure 2 containing 8) of the second insert 10 guides a second end (right end of 8, in Figure 2) of the spring 8.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs et al. (mentioned previously), in view of Santamaria et al. US Pub. 2011/0089359.

With respect to Claim 5, as it depends from Claim 1, although Fuchs et al. disclose most of the limitations of the claim including, the first 7’ and second 10 inserts are disposed in the second flow chamber 4, Fuchs et al. are silent on the second insert is retained in a fixed position by an interference fit with the second flow chamber.  Santamaria et al., disclosing a spring retainer for a high pressure fuel pump (Paragraph 0022, lines 1-2), specifically teach a second insert 22 is retained in a fixed position by an interference fit (“press fit”, Paragraph 0025, lines 1-4, see Figure 3, 31 is bigger than 34) with a second flow chamber 14.  Santamaria et al. teach the interference fit advantageously prevented the insert from changing positon over time (Paragraph 0031, lines 4-5).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used interference fit taught by Santamaria et al., in the pump disclosed by Fuchs et al., to have advantageously prevented the insert from changing position over time.


With respect to Claim 20, as it depends from Claim 16, although Fuchs et al. disclose most of the limitations of the claim, including the shoulder 14 provides a positional stop (see Figure 2, 10 cannot move to the right) for the second insert 10 such that an end section (right end of 10, in Figure 2) of the second insert 10 abuts (see Figure 2) the shoulder 14 in the second section 4, Fuchs et al. is silent on the second insert is retained in a fixed position by an interference fit with the second section.  Santamaria et al., disclosing a spring retainer for a high pressure fuel pump (Paragraph 0022, lines 1-2), specifically teach a second insert 22 is retained in a fixed position by an interference fit (“press fit”, Paragraph 0025, lines 1-4, see Figure 3, 31 is bigger than 34) with a second section 14.  Santamaria et al. teach the interference fit advantageously prevented the insert from changing positon over time (Paragraph 0031, lines 4-5).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the interference fit taught by Santamaria et al., in the pump disclosed by Fuchs et al., to have advantageously prevented the insert form changing position over time.
This simple modification, i.e. an interference fit, is simply replacing the connection disclose by Fuchs et al. with the interference fit taught by Santamaria et al.  .


Allowable Subject Matter
Claims 4, 6-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to Claim 4, the prior art of record does not disclose or make obvious a pumping element comprising: a first flow chamber; a second flow chamber in fluid connection with the first flow chamber, the second flow chamber including a shoulder; a check valve including a first insert and a second insert, the first insert being disposed next to and apart from the second insert, the first insert being movable between a first position wherein the first insert forms a seal that inhibits fluid flow between the first and second flow chambers and a second position wherein the first insert permits fluid flow between the first and second flow chambers, the second insert being inserted into the second flow chamber to an extent limited by the shoulder; and a spring having a first end engaging the first insert and a second end engaging the second insert, wherein the first insert moves from the first position to the second position against a biasing force of 
a third flow chamber in fluid connection with the first flow chamber when a stop element seals an exit of the second flow chamber, the first insert inhibiting fluid flow between the first flow chamber and the third flow chamber when in the first position and permitting fluid flow between the first flow chamber and the third flow chamber when in the second position.
	With respect to Claim 9, its pendency on Claim 4 makes it allowable.

With respect to Claim 6, the prior art of record does not teach or disclose a pumping element comprising: a first flow chamber; a second flow chamber in fluid connection with the first flow chamber, the second flow chamber including a shoulder; a check valve including a first insert and a second insert, the first insert being disposed next to and apart from the second insert, the first insert being movable between a first position wherein the first insert forms a seal that inhibits fluid flow between the first and second flow chambers and a second position wherein the first insert permits fluid flow between the first and second flow chambers, the second insert being inserted into the second flow chamber to an extent limited by the shoulder; and a spring having a first end engaging the first insert and a second end engaging the second insert, wherein the first insert moves from the first position to the second position against a biasing force of the spring in response to pressurized fluid in the first flow chamber; but more specifically,

	With respect to Claim 7, its pendency on Claim 6 makes it allowable.


Response to Arguments
Applicant's arguments filed 01/08/2021 have been fully considered but they are not persuasive.
In response to applicant's argument, see Remarks, Page 7, line 12 to Page 8, line 6, namely the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “next to and apart from”) are not recited in the previously rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, these arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In response to Applicant’s arguments, see Remarks, Page 8, lines 9-11, with respect to Claims 5 and 20, absent specific arguments, the Examiner cannot respond specifically.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Smith US 4,531,672 teaches an outlet valve with a first and second insert (see Figures 2-4).
Lasley US 2,612,841 teaches a discharge valve with a spring between two inserts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



Timothy P. Solak
/tps/
Art Unit 3746
02/26/2021

/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746